May I take this opportunity to congratulate the President on his well-deserved election to the presidency of the General Assembly at its seventy-first session. His distinguished career, experience and impeccable credentials assure us of a successful session. Let me hasten to pledge my delegation’s full support and cooperation to the President during his term of office. I also wish to commend his predecessor, Mr. Mogens Lykketoft, for his outstanding leadership during the previous session.
Similar accolades go to the Secretary-General, Mr. Ban Ki-moon, under whose leadership the Organization continues to discharge its mandate with honour and commendable zeal. We may recall that, under his stewardship, the United Nations dealt with several challenges, most of which were handled with great success. As we prepare to bid him farewell, we do so with pride, as he has indeed discharged his responsibilities with honour and dignity. He will leave an indelible footprint, and his successor will follow in his footsteps, continuing the good work done.
The seventy-first session of the General Assembly comes at a time when the United Nations as an Organization has made significant strides in addressing many of the serious challenges facing the international community. It is to the credit of the United Nations that, since the end of the Second World War, no world- wide conflict has occurred, with the exception of localized skirmishes in various parts of the globe. The international community has enjoyed the longest period of sustained peace and development in modern history.
The intractable conflicts in the Middle East and Africa and the tension on the Korean peninsula and in other parts of Asia, as well as the biggest global refugee problem since the Second World War, are some of the challenges facing the United Nations and the world today. Terrorism continues to rear its ugly head — in Europe, the Middle East, Africa and Asia — with the Islamic State in Iraq and the Sham and other terrorist entities indiscriminately causing great damage to property and the needless loss of lives. World security is indivisible. Threats of conflict, terrorism and famine in one part of the world will always have debilitating repercussions everywhere — the case in point being the influx of refugees from Africa, the Middle East and Asia into Western Europe.
The adoption of the Sustainable Development Goals (SDGs) last year and the Paris Agreement on Climate Change adopted at the recent Conference of the Parties to the United Nations Framework Convention on Climate Change are notable landmarks that have cemented the role of the United Nations as the only forum at which collective diplomacy can bear fruit.
The theme chosen for the current session, namely, “The Sustainable Development Goals: a universal push to transform our world”, is most relevant and appropriate at this time when humankind is tottering on a precipice resulting from hunger, poverty, disease and the adverse consequences of climate change. The theme highlights the collective desire of the United Nations to eradicate poverty in all its forms and dimensions. As we may recall, the overriding message of the 2030 Agenda is to leave no one behind.
The unique and special challenges faced by the least-developed countries, the landlocked developing countries and the small island developing States, as well as those emerging from conflicts, should be paramount in our minds as we consider strategies and steps to be taken to bring the Sustainable Development
Goals to fruition. We believe that the inclusion of all stakeholders, especially women and youth, in programmatic and results-oriented action will bring about fundamental changes in the livelihoods and well- being of our societies. In Lesotho women constitute a significant majority of the population and are the backbone of our rural communities. Their human- resource potential must not be underestimated. It is for that reason that we have promulgated laws that allow them access to land, credit and the resources necessary for their unfettered engagement in community activity.
Young people are always at the receiving end of an economic downturn, anytime one occurs. Yet they are endowed with intellect, energy and the exuberance of youth, which can be harnessed for development in the long term. In line with the SDGs, we have undertaken to capacitate youth-owned micro, small and medium- sized enterprises so that they can acquire appropriate skills that will help them create jobs and take advantage of international markets already at their disposal. Special attention is being given to small and medium- sized enterprises, as they form an integral part of industry and are potential employers for unskilled and semi-skilled labour. It is also a point of entry for young entrepreneurs into the manufacturing and services sectors. In Lesotho’s coalition agreement, we have committed to supporting micro, small and medium- sized enterprises through appropriate regulatory policies and access to finance.
The transition from the Millennium Development Goals to the SDGs has not been difficult, as there are many synergies and complementarities between the two programmes. We are also aware of the synergies that exist between the 2030 Agenda for Sustainable Development, the African Union (AU) Agenda 2063 and the Regional Indicative Strategic Development Plan of the Southern African Development Community. For our part in Lesotho, we have already begun a process to ensure that the three Agendas are mainstreamed into our national policies and plans. With our limited domestic resources, we are looking for innovative ways of pursuing our development priorities and aligning them to the global, continental and regional agendas. To that end, Lesotho has been working with the United Nations country office to conduct sensitization workshops on the SDGs. So far, we have conducted such workshops for the private sector, civil society and members of Parliament. We are in the process of reviewing our national strategic development plan so as to align it fully with the 2030 Agenda and regional and continental development plans.
We are convinced that a private-sector-led growth strategy that ensures that that sector contributes to economic growth, job creation, poverty alleviation and sustainable development is vital for competition, the expansion of trade and investment opportunities. Sustainable Development Goal 9, which enjoins us to “build resilient infrastructure, promote inclusive and sustainable industrialization and foster innovation”, recognizes the importance of infrastructure, industrialization and technology for the progress and development of countries like Lesotho.
Economic development cannot be sustainable without a conscious effort to protect the environment. The adoption of the Paris Agreement on Climate Change in 2015 is another milestone in the global effort to safeguard and promote humankind’s continuing progress and survival. We welcome the pledges by developed countries to make resources available for the Green Climate Fund.
The threats posed by underdevelopment, climate change and HIV/AIDS have pricked the conscience of humankind for many years. Lesotho has adopted an innovative, indigenous leadership programme that seeks to galvanize the collective wisdom of all levels of leadership to join in the fight against HIV/AIDS in particular, and to ensure that the health delivery system is affordable, accessible and effective. The programme was launched by His Majesty King Letsie III on 25 August. We also launched a test-and-treat programme in April and revived the National AIDS Commission. Those are just a few of the initiatives that the Government of Lesotho has taken to curb new infections, maternal deaths and new incidences of tuberculosis.
We recognize the role of disarmament in the maintenance of international peace and security, and Lesotho remains fully committed to the implementation of the provisions of Security Council resolution 1540 (2004), aimed at preventing the proliferation of nuclear, chemical and biological weapons. We therefore call upon all the nuclear-weapon States to start making deep cuts in their current nuclear-weapon stockpiles, with the ultimate aim of finally eliminating them altogether. The African Nuclear-Weapon-Free-Zone Treaty, which entered into force in July 2009, is a clear demonstration of the continent’s desire for peace and genuine nuclear disarmament.
We should all remain true to the principle of the responsibility to protect, which the General Assembly unanimously adopted less than a decade ago. That principle imposes upon us the responsibility to create conditions of peace, security and harmony, while leaving no room for hostility, violence or aggression. We therefore remain committed to supporting actions by the Security Council that include authorization for military intervention where necessary. Our understanding is that the principles in international law on the non-use of force in international relations, respect for the sovereignty and the territorial integrity of States, as well as non-interference in the internal affairs of other States, remain paramount and sacrosanct in all instances. We commend the Security Council for its work undertaken in keeping with those principles throughout the years.
For that reason, I wish to reiterate Lesotho’s well- known position on the reform of the Security Council, in line with the established position of the African Union, as articulated in the Ezulwini Consensus. We strongly urge that the very important issue of Security Council reform should not be turned into a joke. The sooner it is concluded, the better for humankind and for peace in the world.
We furthermore reiterate our position on the one-China policy, a position that will ensure that the people of China are not dismembered and huddled into imaginary geographic segments.
The right to self-determination and independence is a God-given right that cannot be taken away arbitrarily. It is for that reason that we have never wavered in our support for the independence of the people of Western Sahara. We call upon the United Nations to assist the Secretary-General in resuscitating the negotiations on the holding of a referendum in Western Sahara, so as to determine the will of the Saharawi people. We also urge the Kingdom of Morocco to support the process, so as to bring a lasting solution to the matter and facilitate the return of Morocco to its rightful place in the African Union family.
By the same token, the plight of the Palestinian people has been on the international community’s agenda for far too long. We call for a new initiative that will buttress all efforts aimed at a two-State solution, with the State of Israel and that of Palestine existing side by side in peace. A fresh initiative is required to restart the process that produced the Oslo Accords and bring an end to the suffering of the communities concerned, which have endured aggression for more than 60 years. Surely, a permanent resolution of that seeming impasse is now overdue and urgent for the benefit of the neighbouring countries as well and the world at large.
As I conclude, let me express our hope and expectation that in the next decade, the efforts of the United Nations aimed at accelerating the pace of economic development on a global scale will begin to show tangible results. Let us work together to create a world where the foundations of world peace and security will continue to rest, not on the absence of war but on the international principles of non-aggression, the non-use of force in inter-State relations and the peaceful resolution of disputes, in accordance with the Charter of the United Nations. We will, hopefully, continue to consolidate the foundations of a world where the true definition of peace will manifest itself in harmonious relations among peoples and in mutual respect and understanding between nations. We will continue to build prosperity for our peoples on the basis of the agreed principles embodied in the SDGs, which represent a pragmatic and visionary programme that seeks to free humankind from the bondage of hunger and poverty. We will ultimately embrace the need to allow reason to prevail over might. That is the future of our dreams — the future that we owe to posterity.
